DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balu et al (US 2012/0121986).
Regarding claim 12, Balu discloses a capacitor (Fig. 1, 10), comprising:8055853 1:11741-000103Application No. 16/369,810 Reply to Restriction/Election Requirement of August 31, 2020a base material (Fig. 1, 110); carbon nano-tubes disposed on the base material (Fig. 1, 102), each forming a body that extends from the base material (Fig. 1, 102 extends from starting portion inside of base material); and a conformal coating (Fig. 1, 20/24) disposed on the nano-tubes (Fig. 1) to cover a majority of the body (Fig. 1, 20/24 cover all of the body from the top direction), the conformal coating comprising: a first material (Fig. 1, 20) that forms a conductor ([0029]); and a second material (Fig. 1, 24) that forms an insulator ([0029]).  
Regarding claim 13, Balu further teaches conducting material (Fig. 1, 30) interposed between the carbon nano-tubes and the conformal coating (Fig. 1).  
Regarding claim 14, Balu further teaches conducting material disposed on the conformal coating (Fig. 1, 30 is on the bottom of 24).  
Regarding claim 16, Balu further teaches that the conformal coating comprises a first coating (Fig. 1, 24 and bottom section of 20) and a second coating (Fig. 1, top section of 20), only one of which comprises the first material and the second material (Fig. 1, only the bottom section would contain both).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balu et al (US 2012/0121986) in view of Schoo et al (US 2018/0159133).
Regarding claim 15, Balu fails to teach that the conformal coating comprises a first coating and a second coating, each comprising the first material and the second material. 
Schoo teaches stacking multiple duplicate layers (Fig. 5B)
.
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al (US 2014/0015548) in view of Balu et al (US 2012/0121986).
Regarding claim 17, Naughton teaches a capacitor (Fig. 1A, 100 [0099] two conductive materials separated by a dielectric is considered a capacitor), comprising: a base material (Fig. 1A, 140);8055853 1:11741-000104Application No. 16/369,810Reply to Restriction/Election Requirement of August 31, 2020 nano-apertures (Fig. 1A, space at 130 down to 190 [0099]) that perforate at least one surface of the base material (Fig. 1A); and a conformal coating (Fig. 1A, 120/180) disposed in the nano-apertures (Fig. 1A), the conformal coating comprising: a first material that forms a conductor (Fig. 1A, 120 [0100]); and a second material that forms an insulator (Fig. 1A, 180 [0099]).  
However, Naughton fails to teach that the base material is conductive. 
Balu teaches a conductive base material (Fig. 1, 110 [0029]), with nano-apertures (Fig. 1, spaces where 102 enter into it).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Balu to the invention of Naughton, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 18, Naughton, as modified by Balu, fails to fully teach that the first material and the second material have Gibbs free energy within 2 % of each other.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that the first material and the second material have Gibbs free energy within 2 % of each other, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities, since materials having a Gibbs free energy within 
Regarding claim 19, Naughton, as modified by Balu, further teaches a conductive layer (Fig. 1A, 160) disposed in the nano-apertures and interposed between the material base and the conformal coating (Fig. 1A).  
Regarding claim 20, Naughton, as modified by Balu, further teaches a conductive layer (Fig. 1A, 160) disposed on the conformal coating and filing any interstitial spacing of the nano-apertures (Fig. 1A, 160 fills space between 180 and 140).
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show the new limitations of claim 12, as shown above Balu does disclose CNTs forming a body inside of and extending out of the base material as shown in Fig. 1, and the coating would completely cover the body of those nanotubes from the top direction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, especially the new limitations of claim 12, it is noted that the features upon which applicant relies (i.e., that the CNT extend from a top portion of the base material, do not enter the base material, and the coating covers from all sides not just in one direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show the new limitations of claim 17, as shown above though Naughton fails to teach the claim limitations the combination of Naughton and Balu would teach all of the limitations.
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848